Citation Nr: 0636102	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a chronic lumbosacral strain, residual of an injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran an increased 
rating, from 10 to 20 percent, for his lumbosacral strain.  
The veteran subsequently initiated and perfected an appeal of 
this rating determination.  His claim was initially presented 
to the Board in October 2005, at which time it was remanded 
for additional development.  

During the course of this appeal, the veteran has relocated, 
and his claim has been transferred to the Phoenix, Arizona, 
RO, which now controls the claims file.  

The Board notes that during the course of this appeal, the 
veteran has indicated he has disabilities of the knees and 
hips which he attributes to his service-connected low back 
disability.  As these assertions constitute an informal claim 
for service connection on a secondary basis, the RO must 
afford the veteran proper development and adjudication of 
these pending issues.  


FINDING OF FACT

The veteran's chronic lumbosacral strain is manifested by 
forward flexion to at least 40 degrees and extension to at 
least 10 degrees, and incapacitating episodes of less than 4 
weeks per 12 month period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5235-43 (2006); 38 C.F.R. § 4,71a, Diagnostic Codes 5003, 
5285-95 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the veteran's claim, a letter dated 
in April 2002 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The April 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
in May 2002, January 2003, March 2003, June 2004, and 
February 2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
obtained satisfy 38 C.F.R. § 3.326.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Finally, the veteran has been provided notice of all 
applicable rating criteria for his service-connected 
degenerative disc disease of the lumbosacral spine, and 
within the May 2006 supplemental statement of the case, he 
was provided notice of the criteria for assignment of 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran seeks a disability rating in excess of 20 percent 
for his lumbosacral strain.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  Effective September 23, 
2002, VA also revised the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002).  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within a June 2003 Supplemental Statement of the Case, the 
veteran was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered in light of 
the revised criteria thereafter.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

The veteran was initially granted service connection under 
Diagnostic Code 5295, for lumbosacral strain.  Prior to the 
regulatory changes, Diagnostic Code 5295 provided as follows:

Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position	20
Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

As the veteran is also shown to have some disc space 
narrowing of the lumbosacral spine secondary to his 
lumbosacral strain, the Board must also consider the rating 
criteria for intervertebral disc syndrome (Diagnostic Code 
5293).  Prior to the regulatory revisions, Diagnostic 
Code 5293 awarded the following: pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warranted a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2006).  

Upon receipt of the veteran's claim, he was afforded a May 
2002 VA orthopedic examination.  He reported recurrent low 
back pain since military service, with radiation of his pain 
into the lower extremities.  No surgical history was noted.  
He did not use a cane, back brace, or other assistance 
device.  On physical examination the musculature of his low 
back was within normal limits, with no postural 
abnormalities.  Range of motion testing indicated forward 
flexion to 40 degrees, extension to 10 degrees, and lateral 
flexion to the right to 10 degrees and to the left 18 
degrees.  A MRI of his low back revealed minimal interspace 
narrowing and minimal disc bulging.  X-rays of the 
lumbosacral spine revealed slight levoscoliosis, but was 
otherwise negative.  

Another VA orthopedic examination was afforded the veteran in 
January 2003.  He again reported a history of chronic low 
back pain since military service.  He stated his pain 
radiates into his lower extremities, as well as his upper 
extremities.  On objective physical examination his low back 
was slightly tender in the lumbar region, with moderate 
muscle spasm in the paralumbar area.  Strength of the upper 
and lower extremities was 5/5, with good bulk and tone.  
Romberg's sign was negative.  His reflexes were 1+ and 
symmetrical in the upper extremities, 2+ at the knees, and 1+ 
at the ankles.  No sensory deficits were observed.  He was 
able to heel- and toe-walk.  The examiner did not give exact 
range of motion findings, but did conclude no limitation of 
motion was present.  Chronic low back pain was the final 
diagnosis.  

The veteran again underwent VA orthopedic examination in 
March 2003.  Chronic low back pain was reported.  On physical 
examination he had a normal gait, and could heel- and toe-
walk without difficulty.  Range of motion testing indicated 
forward flexion to 70 degrees, extension to 30 degrees, 
lateral flexion to 40 degrees bilaterally, and lateral 
rotation to 50 degrees bilaterally.  Pain was reported across 
all ranges of motion.  Deep tenderness across the lumbosacral 
spine was also noted.  Reflexes were brisk, and sensation was 
within normal limits.  Motor strength was excellent.  
Straight leg raising was positive at 75 degrees from supine, 
and at 90 degrees from seated.  Lasegue's, Babinski's, and 
Braggard's signs were all negative.  A May 2002 MRI study 
revealed minimal dislocation of the L2 disc, with minimal 
disc space narrowing.  He was negative for disk herniation or 
spinal stenosis, and was overall "benign", according to the 
examiner.  A chronic lumbosacral strain was diagnosed.  

The veteran next underwent VA orthopedic examination in June 
2004.  He reported ongoing low back pain, chronic since 
military service.  On physical examination he had no muscle 
spasm of the paraspinal muscles.  Range of motion testing 
indicated forward flexion to 40 degrees, extension to 20 
degrees, lateral flexion 20 degrees to the right and 18 
degrees to the left, with audible popping in the low back, 
and lateral rotation 20 degrees to the right and 30 degrees 
to the left.  Straight leg raising was negative.  Deep tendon 
reflexes were 2+ and equal at the Achilles and 1+ at the 
patella.  The final impression was of a lumbosacral strain 
with mild degenerative joint disease and degenerative disc 
disease.  

Most recently, the veteran underwent VA examination in 
February 2006.  Physical examination revealed a normal gait.  
Some tenderness in the lumbar region was noted.  No muscle 
spasm was observed.  His pelvis was level.  Deep tendon 
reflexes were 1-2/4, and muscle strength was 5/5.  Straight 
leg raising was negative.  No sensory deficits were noted.  
On range of motion testing the veteran exhibited forward 
flexion to 40 degrees, extension to 20 degrees, lateral 
flexion to 25 degrees bilaterally, and lateral rotation to 15 
degrees bilaterally.  Complaints of pain with motion were 
reported.  The diagnosis was lumbosacral spine with mild 
degenerative disc disease L2-L3 per MRI of 2002.  June 2005 
x-rays were negative for degenerative joint disease, 
levoscoliosis, or ankylosing spondylosis.  An EMG study was 
negative for lumbosacral radiculopathy and left leg sensory 
neuropathy.  

The veteran has also received VA and private outpatient 
treatment for his lumbosacral strain.  He has consistently 
reported chronic low back pain, for which he has been given 
medication.  However, he contends his pain medication causes 
gastrointestinal distress.  He has also reported some bladder 
incontinence on occasion.  In July 2003 he underwent a course 
of physical therapy, with some relief of symptoms.  On 
private examination in August 2003, he had no weakness in the 
legs, and muscle strength was 5/5.  He moved around the 
examining room without apparent difficulty.  Deep tendon 
reflexes were 2/4 and equal bilaterally.  Sensation was 
intact.  His gait was normal, and range of motion was also 
within normal limits.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's lumbosacral 
strain.  Considering first the prior criteria for lumbosacral 
strain and related low back disabilities, the Board finds the 
veteran's low back does not exhibit more than moderate 
limitation of motion.  On multiple VA examinations between 
May 2002 and February 2006, the veteran has had forward 
flexion to 40 degrees or better, and extension to at least 10 
degrees.  Also, no examiner has suggested the veteran has any 
additional limitation of motion due to such factors as excess 
fatigability, pain, weakness, or incoordination.  See DeLuca, 
supra.  The veteran has also not displayed listing of the 
spine to the opposite side, marked limitation of forward 
bending in the standing position, loss of lateral flexion or 
rotation, narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion, indicative of a severe 
lumbosacral strain.  Thus, a rating in excess of 20 percent 
under Diagnostic Codes 5292 or 5295 is not warranted.  The 
clinical evidence also does not demonstrate more than 
moderate impairment due to intervertebral disc syndrome, so 
as to warrant a higher rating under Diagnostic Code 5293.  
His reflexes of the lower extremities have been between 1-2+, 
and his deep tendon reflexes have been within normal limits.  
He has generally been without significant neurological 
deficit on VA examination.  Notably, a recent EMG revealed no 
evidence of radiculopathy.  Overall, the preponderance of the 
evidence is against an initial rating in excess of 20 percent 
under the prior versions of Diagnostic Codes 5292-93 or 5295.  

Considering next the revised criteria for low back 
disabilities, a disability rating in excess of 20 percent is 
not warranted, as the clinical evidence does not reflect 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  All VA examinations of record reflect 
forward flexion of the spine greater than 30 degrees, and no 
examiner has suggested the veteran exhibits ankylosis of the 
lumbosacral spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  As 
the veteran retains at least some motion of the spine, an 
increased initial rating based on ankylosis is not warranted 
at the present time.  

Evaluation of the veteran's lumbosacral strain under the 
revised criteria for intervertebral disc syndrome also would 
not warrant an increased rating for this disability.  The 
veteran does not experience incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months, as would warrant the next higher 
evaluation of 40 percent.  Although the veteran has 
consistently reported chronic pain and stiffness of his low 
back, for which he takes medication, his episodes of pain and 
limitation of motion have not required bed rest prescribed by 
a physician and treatment by a physician.  Thus, an increased 
rating under Diagnostic Code 5243 is not warranted.  

Because the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
lumbosacral spine, an increased initial rating under the 
factors noted in DeLuca is currently not warranted.  While 
the veteran has reported some painful motion of the spine, no 
examiner has quantified this symptom in terms of additional 
limitation of motion; therefore, a disability rating in 
excess of 20 percent under the factors noted in DeLuca is not 
warranted at this time.  

Finally, as noted above, under the revised criteria effective 
from September 2002 until the September 2003 revisions, 
intervertebral disc syndrome may be evaluated by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  As indicated, the 
orthopedic manifestations of the veteran's service-connected 
back disability would warrant, at most, a 20 percent 
evaluation under the provisions of Diagnostic Code 5292.  The 
Board has considered the provisions of Diagnostic Code 8520 
which contemplates impairment of the sciatic nerve with 
respect to any demonstrated neurological manifestations of 
the veteran's service-connected back disability.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).  The Board 
finds that the demonstrated symptomatology does not equate to 
mild incomplete paralysis of the sciatic nerve.  As noted 
above, the most recent VA examiner indicated that EMG studies 
were negative for radiculopathy and left leg sensory 
neuropathy.  Thus, there are no separate orthopedic and 
neurologic evaluations to be combined under 38 C.F.R. § 4.25.  
Further, as noted above, the veteran has reported occasional 
incontinence which he has associated with back pain.  
However, no examiner has indicated that is it a neurological 
component of the veteran's low back disability, and even if 
it were medically related, there is no indication that such 
symptoms would result in a separate compensable evaluation.  
See 38 C.F.R. § 4.71a, Note (1) to General Rating Formula for 
Diseases and Injuries of the Spine; see also 38 C.F.R. 
§ 4.115a (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran remains employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
lumbosacral strain.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


